Citation Nr: 1203842	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 2005 to May 2006 and from July 2006 to November 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the Veteran's September 2009 substantive appeal, he raised the issue of entitlement to an increased evaluation for his service-connected lumbar spine disability, to include right lower extremity neurological symptoms.  This issue has not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action in the first instance. 

In February 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for a right foot disorder, to include as secondary to a service-connected lumbar spine disability, and a right knee disorder, to include as secondary to a service-connected lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record indicates that a right shoulder disability is related to the Veteran's service-connected degenerative joint disease of the lumbar spine, and discogenic disease of the lumbar spine at multiple levels (lumbar spine disability) and left L5 radiculopathy associated with the lumbar spine disability (left lower extremity radiculopathy).


CONCLUSION OF LAW

A right shoulder disability is due to or the result of service-connected lumbar spine disability and left lower extremity radiculopathy.  38 U.S.C.A. §§ 1101, 1112, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for a right shoulder disorder, because the claim is being granted in full herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

The Veteran has asserted that his right shoulder disability is either due to his use of crutches for his service-connected lumbar spine disability and left lower extremity radiculopathy or to a November 2008 fall due to his use of a one-point cane issued for his service-connected lumbar spine disability and left lower extremity radiculopathy.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service or where a disability is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's service treatment records are negative for evidence of a right shoulder disability.

In a December 2007 VA general examination, the use of assistive devices was not noted.  April 2008, June 2008, and July 2008 VA medical records noted the Veteran was ambulatory and did not indicate the use of any assistive devices.  In an August 2008 VA record, the examiner stated that the Veteran was using a wheelchair due to his back pain, although he was also found to be ambulatory.  In a September 2008 VA record, the Veteran inquired regarding whether he would be better served with crutches.  It was noted that the Veteran had a slow, independent gait with the use of a single tip cane.  

In a November 2008 private medical record, the impression was low back pain.  The Veteran's complaints are illegible.  A December 2008 private record noted lumbar spine degenerative disc disease.

In a December 2008 VA medical record, it was noted that physical therapy had indicated that crutches would be best for the Veteran's gait difficulty.  In a January 2009 VA record, it was noted that the Veteran was using crutches for his back pain.  In a March 2009 VA peripheral nerves examination, the Veteran reported that he initially used a one-point cane for his low back disability, but eventually began using crutches due to his instability.  

A March 2009 VA joints examination was conducted.  The Veteran reported right shoulder pain ever since a fall on his right side in November 2008.  A November 2008 x-ray of the right shoulder was normal.  Upon a thorough examination, the examiner diagnosed right shoulder impingement syndrome.  The examiner opined that the right shoulder disability was not related to use of the crutches required for the Veteran's lumbar spine disability, but to a fall that occurred in 2008 while walking with a one-point cane that was used prior to the crutches.  

At the February 2010 Board hearing, the Veteran testified that he fell in November 2008 onto his right side, injuring his shoulder.  He stated that he was walking with his one-point cane and he slipped.  He reported that his VA physician issued him the cane for his low back disability.

The Board finds that the evidence of record supports a finding of service connection for a right shoulder disability.  There is a currently diagnosed right shoulder disability - the March 2009 VA examination diagnosed right shoulder impingement syndrome.  38 C.F.R. §§ 3.303(a), 3.310.  But right shoulder arthritis was not diagnosed within a year of service discharge and no right shoulder disability was diagnosed during active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Finally, the medical evidence of record does not otherwise link the right shoulder disability to service.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Accordingly, direct service connection is not warranted.

The evidence of record, however, supports a finding of secondary service connection.  First, as noted above, there is a current right shoulder disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  Second, the Veteran has provided competent testimony that he fell in 2008 due to the use of a one-point cane issued for his lumbar spine disability and left lower extremity radiculopathy.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board finds his lay testimony credible as it has remained consistent in reports to the RO and to his medical providers.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The Board thus accords the testimony significant probative value and weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

Third, the VA joints examiner opined that the Veteran's right shoulder impingement syndrome was related to that fall.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  That opinion was based upon the Veteran's competent and credible history of the use of a cane and the 2008 fall and a thorough physical examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  The Board thus finds the medical opinion competent and credible, and assigns it significant probative value and weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner"); Gabrielson, 7 Vet. App. at 40.  Additionally, there is no conflicting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the BVA may only consider independent medical evidence in supporting its findings).  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence demonstrates that the Veteran's right shoulder disability is due to a fall from the use of a one-point cane he was using for his service-connected lumbar spine disability and left lower extremity.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a right shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the claims for entitlement to service connection for a right knee disorder and a right foot disorder, to include as secondary to the service-connected lumbar spine disability, remand is required to provide the Veteran with a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In an April 2009 rating decision, the RO denied the Veteran's claims for entitlement to service connection for right knee and right foot disorders.  In September 2009, the Veteran filed a substantive appeal regarding his claim for service connection for a right shoulder disability, but also noted on that submission that he disagreed with the decisions regarding his right leg and right foot disorders.  Because this disagreement was made within one year of the April 2009 rating decision, expressed disagreement with the rating decision, and indicated a desire to appeal the issues, it is a valid NOD.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  The RO has not yet issued an SOC regarding these issues.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the claims for entitlement to service connection for a right knee disorder and a right foot disorder, to include as secondary to a service-connected lumbar spine disability.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


